Judgment, Supreme Court, New York County (Michael Obús, J.), rendered February 24, 1999, convicting defendant, after a jury trial, of robbery in the second degree, and sentencing him, as a second felony offender, to a term of 7 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. There is no basis upon which to disturb the jury’s determinations concerning cred*24ibility. The evidence clearly established that defendant and his accomplices used and threatened physical force in taking the complainant’s property. Defendant tightly held on to the struggling complainant by the shoulder as one of the accomplices removed a gold ring from the complainant’s finger. Concur— Williams, J. P., Ellerin, Wallach and Rubin, JJ.